PER CURIAM.
In the above cause an appeal is sought to be taken from the judgment and from the order denying defendants’ motion for new trial. Certified copy of notice of appeal in the above matter was filed in this court on November 1, 1927, and the original notice of appeal on November 30, 1927. There has been no extension of time, and no brief has been filed by appellants. Therefore, pursuant to rule 3 of this court, the appeal will be deemed abandoned, and the judgment and order appealed from are affirmed.